Citation Nr: 1008799	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-09 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision decided by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, and issued in May 2005 by the RO 
in Cleveland, Ohio.  The Veteran's claims file was 
subsequently transferred to the Atlanta, Georgia, RO, which 
currently has jurisdiction.  However, the Board observes that 
it appears that the Veteran recently moved back to Ohio.  

The Board notes that the RO originally adjudicated the issue 
as entitlement to service connection for PTSD.  However, 
medical evidence of record reveals additional diagnoses of 
various acquired psychiatric disorders, to include anxiety 
disorder, depressive disorder, panic disorder, dysthymic 
disorder, and organic brain disorder.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the Board has recharacterized 
the issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders.  

The Board also observes that in his February 2006 substantive 
appeal, the Veteran requested a Travel Board hearing at the 
Huntington, West Virginia, RO.  At the time, he lived in 
Marion, Ohio, and his claims file was in the jurisdiction of 
the Cleveland, Ohio, RO.  In June 2009, the Cleveland RO 
contacted the Veteran to confirm his address.  He indicated 
that he was moving to McCrae, Georgia.  The Cleveland RO 
indicated that the claims file should be transferred to the 
Atlanta, Georgia, RO.   In July 2009, the Cleveland RO again 
contacted the Veteran to confirm his address and he reported 
that he would be staying in Ohio and provided a new address 
in Marion, Ohio.  The Cleveland RO indicated that his claims 
file should be transferred back to Cleveland.  However, in 
August 2009, the Atlanta RO informed the Veteran at the 
McCrae, Georgia, address he reported in June 2009 that he had 
been scheduled for a Travel Board hearing in Atlanta later 
that month.  He failed to report for the hearing.  The 
Atlanta RO then certified the appeal to the Board.  

Therefore, as it was unclear where the Veteran was residing 
and if he still desired a Board hearing, the Board contacted 
his representative and requested that his address be 
confirmed.  In a December 2009 Hearing Memorandum, the 
Veteran's representative indicated that he attempted to 
contact the Veteran by telephone at his most recent address 
in Marion, Ohio; however, such was unsuccessful.  As such, 
the Veteran's representative reported that he could not 
confirm the Veteran's address.  Thereafter, the Board sent 
the Veteran a letter in December 2009 at his McCrae, Georgia, 
address in order to obtain clarification regarding his 
hearing request.  Such was returned as an unknown address.  
Subsequently, in January 2009, the Board sent the Veteran 
another letter at an address in Marion, Ohio, obtained from 
the Social Security Administration.  Such letter has not been 
returned.  The January 2009 letter requested that the Veteran 
indicate whether he desired a Board hearing and where he 
wished such hearing to take place.  He was further advised 
that, if he did not respond within 30 days, the Board would 
assume that he did not want a hearing and proceed 
accordingly.  To date, no response from the Veteran has been 
received.  Therefore, the Board finds that the Veteran no 
longer desires a Board hearing and will proceed with 
appellate review at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's service connection 
claim.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed 
and that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his military 
service.  Therefore, he claims that service connection is 
warranted for such disorder.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).  With 
regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually 
varies depending on whether it can be determined that the 
Veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other 
supportive evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A Veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the Veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

While the Veteran's military personnel records confirm he 
served in Vietnam with the 1st 175mm Gun Battery, 11th 
Marines, 1st Marine Division in the field artillery, his mere 
presence there does not immediately establish that he served 
in a combat position.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991).  Nor is the fact that he participated in numerous 
campaigns, which include the South Vietnam DaNang area of 
operation, operation "Pipestone Canyon," from June 8, 1969, 
to November 7, 1969, and Operation "Durham Peak," from July 
31, 1969, to August 23, 1969, prima facie evidence of combat 
experience.  See VAOPGCPREC 12-99 (October 18, 1999).  
Furthermore, he did not receive any combat-related awards or 
commendations that would serve to establish combat with the 
enemy.  Therefore, independent evidence is necessary to 
corroborate his alleged stressors.

In this regard, the Veteran has described mortar attacks, 
being fired upon by the Viet Cong, seeing comrades killed and 
wounded in Operation "Pipestone Canyon," and Operation 
"Durham Peak," and killing and wounding fellow service 
members by mistake.  The RO has not made an attempt to verify 
these stressors.  As such, the Board finds that it is 
necessary to attempt to corroborate the Veteran's alleged 
stressors before deciding his claim for service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
Board notes that in June 2005 the Director of the VA 
Compensation and Pension Service issued Fast Letter 05-08, 
pertaining to PTSD claims based on stressors experienced 
during service in the Marine Corps.  This letter directs that 
in situations where the RO is unable to verify the Veteran's 
alleged stressors thorough Virtual VA or official military 
web sites, the RO must request confirmation from the Marine 
Corps University Archive before denying service connection.

The Board also notes that the Veteran has been diagnosed with 
PTSD by various treatment providers and on VA examination in 
March 2005.  Specifically, while the Veteran's treatment 
providers did not address each criteria in the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV); the March 2005 
VA examiner indicated that the Veteran minimally met the DSM-
IV criteria for PTSD.  However, the March 2005 VA examiner 
diagnosed PTSD by history only and seemed to indicate that 
such was related to two post-service head injuries rather 
than the Veteran's military service.  In this regard, the 
Board observes that a February 1972 record from Riverside 
Methodist Hospital reflects that the Veteran was admitted 
following an automobile accident.  A craniotomy was performed 
and the final diagnoses were acute epidural hematoma and 
intracerebral hematoma.  Additionally, a February 1975 record 
from Tiffin State Hospital reveals that the Veteran had been 
beaten severely.  Diagnoses included borderline mental 
retardation following trauma or physical agent with habitual 
excess and drinking in an anti-social personality. 

Furthermore, the record shows additional diagnoses of anxiety 
disorder, depressive disorder, panic disorder, dysthymic 
disorder, and organic brain disorder.  Therefore, the Board 
finds that the Veteran should be afforded a VA evaluation to 
determine the nature and etiology of his acquired psychiatric 
disorders, to include whether such are related to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  

Additionally, the record shows that the Veteran currently 
receives psychiatric treatment at the Columbus VA Medical 
Center and Marion VA Community Based Outpatient Clinic in 
Ohio.  Additionally, a June 2007 VA treatment note reflects 
that the Veteran's wife at the time reported that he was 
visiting his son in Virginia and, while there, was seeking 
treatment from VA.  The Veteran also indicated in his 
December 2004 claim that he was hospitalized at the Tampa, 
Florida, VA Medical Center in the 1980's.  VA has a duty to 
request all available and relevant records from federal 
agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (because VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  The Board also notes 
that, in his December 2004 claim, the Veteran indicated that 
he was hospitalized in Brecksville, Ohio, in the 1970's; 
however, it is unclear whether such was at a VA facility.  As 
such, while on remand, the Veteran should be requested to 
identify any outstanding treatment records and, thereafter, 
such records, to include those from the Tampa, Florida, VA 
Medical Center dated in the 1980's; any Virginia VA facility 
dated in 2007; and, the Columbus VA Medical Center and Marion 
VA Community Based Outpatient Clinic in Ohio dated from July 
2008 to the present, should be obtained and associated with 
the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for his acquired psychiatric 
disorder, to include where he was 
hospitalized in Brecksville, Ohio, in the 
1970's.  After securing any necessary 
authorization forms, obtain all identified 
records not already contained in the 
claims file, to specifically include those 
from the Tampa, Florida, VA Medical Center 
dated in the 1980's; any Virginia VA 
facility dated in 2007; and, the Columbus 
VA Medical Center and Marion VA Community 
Based Outpatient Clinic in Ohio dated from 
July 2008 to the present.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Contact the Veteran and provide him 
with another opportunity to supplement the 
record with any additional details 
concerning his alleged in-service 
stressors of mortar attacks, being fired 
upon by the Viet Cong, seeing comrades 
killed and wounded in Operation 
"Pipestone Canyon," and Operation 
"Durham Peak," and killing and wounding 
fellow service members by mistake.  The 
Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the alleged in-
service stressors and that he must be as 
specific as possible, to include the 
location, dates, and names of the 
individuals involved in each incident.  

3.  Regardless of whether the Veteran 
responds to the request to provide 
additional information pertaining to his 
stressors, the AMC should attempt to 
verify the stressors described above 
through Virtual VA.  If these stressors 
cannot be verified by those means, the AMC 
should then prepare a request to the 
Marine Corps University Archive, or the U. 
S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)), or 
both, as appropriate, citing to the 
Veteran's claimed units, events at that 
unit and dates in accordance with the 
guidance contained in VBA Fast Letter 05-
08.  Submit the Veteran's stressor 
information as described in the record 
(i.e., serving in Vietnam with the 1st 
175mm Gun Battery, 11th Marines, 1st 
Marine Division in the field artillery 
where he experienced mortar attacks, being 
fired upon by the Viet Cong, seeing 
comrades killed and wounded in Operation 
"Pipestone Canyon," from June 8, 1969, 
to November 7, 1969, and Operation 
"Durham Peak," from July 31, 1969, to 
August 23, 1969, and killing and wounding 
fellow service members by mistake) as well 
as a copy of his service personnel records 
detailing unit assignment and campaigns 
for research into corroboration of the 
claimed stressor.  The agencies should be 
specifically requested to provide 
information pertaining to Operation 
"Pipestone Canyon," from June 8, 1969, 
to November 7, 1969, and Operation 
"Durham Peak," from July 31, 1969, to 
August 23, 1969.  The agencies should be 
provided a copy of any information 
obtained concerning the events in 
question.  The RO should follow up with 
any other agencies if indicated.  

4.  After completing the above action, 
schedule the Veteran for an appropriate VA 
examination in order to determine the 
nature and etiology of his acquired 
psychiatric disorder, to include PTSD.  
The claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s) found to be corroborated by 
the evidence, must be provided to the 
examiner for review, the receipt of which 
should be acknowledged in the examination 
report.  
Any evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examiner should first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD, 
anxiety disorder, depressive disorder, 
panic disorder, dysthymic disorder, and 
organic brain disorder according to the 
DSM-IV criteria.  The examiner is advised 
that the Veteran had two post-service 
traumatic brain injuries, as described 
above.  

If the Veteran is diagnosed with PTSD, the 
examiner should also determine whether any 
in-service stressor(s) found to be 
established by the evidence is the cause of 
this disorder.  The examiner must be 
instructed that only the events objectively 
verified may be considered as valid 
stressors and have the examiner specify the 
stressor(s) that provided the basis of the 
diagnosis.

If the Veteran is diagnosed with an 
acquired psychiatric disorder in addition 
to, or other than, PTSD, the examiner 
should provide an opinion as to whether it 
is likely, unlikely, or at least as likely 
as not that any currently diagnosed 
acquired psychiatric disorder, other than 
PTSD, is related to the Veteran's military 
service.  In offering any opinion, the 
examiner must consider the Veteran's lay 
statements regarding the incurrence of his 
claimed disorder and the continuity of 
symptomatology.  

The rationale for any opinion offered 
should be provided.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's service 
connection claim should be readjudicated.  
If the claim remains denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


